Citation Nr: 1535077	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1972 to January 1973, on active duty from July 1973 to July 1977, and on reserve duty from March 1982 to May 1985.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board by the RO in Winston-Salem, North Carolina.


REMAND

The Veteran claims he injured his back during service while attempting to raise a boat house door and that he has experienced back pain since then.

In a March 2013 remand, the Board directed the RO to obtain the Veteran's Social Security Administration (SSA) disability records, private treatment records for back surgeries in 2006 and 2007, private treatment records from M. H., M.D., and any outstanding VA treatment records.  The Board also remanded the Veteran's claim to afford him a new VA spine examination.

In April 2013, the RO requested and received the Veteran's SSA records, which contained private treatment records for the Veteran's back surgeries in 2006 and 2007.  Additionally, the RO obtained outstanding VA treatment records and associated them with the Veteran's electronic claims file.  The RO also sent an April 2013 letter to the Veteran requesting that he submit additional evidence in his possession, and specifically requesting that he complete an authorization to allow VA to obtain private treatment records from Dr. M. H. on his behalf, however, the Veteran did not respond to that letter.

Following a thorough review of the evidence of record, the Board finds there are additional outstanding medical records that VA is required to attempt to obtain.  38 C.F.R. § 3.159(c)(2) (2014).

A December 1974 service treatment note indicates the Veteran was sent off base to a Naval Hospital in Cherry Point, North Carolina for x-rays and treatment for "muscle problems in his neck and back" and "stiffness."  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  The record reflects that VA has not attempted to obtain these records, and on remand, the RO must request these records from NPRC in accordance with the procedures outlined in the VA Adjudication Manual.  See id.

Additionally, military personnel records associated with the Veteran's claims file indicate he served a period of reserve duty from March 1982 to May 1985, however, the only medical evidence associated with his claims file from that time is a March 1982 entrance examination.  Although the RO had previously requested and obtained his active duty service medical records, the RO has not requested any medical records from the Veteran's period of reserve duty and must do so on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

At his December 2012 hearing before the Board, the Veteran indicated he began receiving treatment with VA in the 1990s at the Fayetteville VAMC.  The Veteran's claims file contains medical records from the Fayetteville VAMC dated as early as March 2000, and on remand the RO must ensure that any VA treatment records which may exist prior to that date are obtained.  Additionally, any outstanding VA medical records from March 2013 to the present must also be obtained.

With respect to any outstanding Federal records, the RO must make reasonable efforts to obtain the named records until a response is received that the records do not exist or until further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the RO is unable to obtain the named records, the RO must inform the Veteran and his representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide the Veteran as outlined in VA regulations.  See 38 C.F.R. § 3.159(e) (2015).  A copy of that memorandum must be associated with the Veteran's claims file, copies must also be sent to the Veteran and his representative, and the Veteran and his representative must be given an opportunity to respond.

The medical evidence of record indicates the Veteran underwent a lumbar sympathectomy in 1988 due to an injury to his left foot at "CRMC," which is presumably Craven Regional Medical Center, a medical facility where the Veteran underwent other procedures.  Although it appears the lumbar sympathectomy was performed to relieve pain in the Veteran's foot, it is nonetheless a form of spinal surgery, and the Board finds records relating to this surgery are relevant to the Veteran's claim.  Accordingly, on remand, the RO must attempt to obtain these records.

At his December 2012 hearing before the Board, the Veteran and his spouse indicated that many private doctors who treated the Veteran for his back have since passed away or are no longer practicing medicine.  However, more recent treatment records from D. R., M.D.; A. T., M.D.; and M. H., M.D. may be available, as the evidence of record already contains some treatment records or letters from those doctors within the past ten years.  In particular, a May 2009 letter from Dr. D. R. indicates that Dr. D. R. had been the Veteran's physician since 1992, that records reflect the Veteran sought treatment for low back pain in 1998, and that x-rays revealed degenerative arthritis in the back as early as 2000.

The Board sent the Veteran letters in September 2007, July 2009, and April 2013, requesting that he complete medical release authorization forms for any providers with whom he sought treatment so that VA could attempt to obtain medical records relevant to his claim, yet the Veteran failed to respond to all of those letters.  On remand, the Veteran is strongly encouraged to provide VA with signed release medical authorization forms so that the RO may attempt to obtain those records.  With respect to any identified private medical records, and upon receipt of an authorization to release medical information signed by the Veteran, the RO must make one initial request for records and, if the records are not received, must make at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  The Board reminds the Veteran that VA's duty to assist is not a one way street, and that if he wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Although the Veteran was afforded an additional VA spine examination in April 2013, the Board finds that examination is inadequate and that new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  Specifically, the VA examiner failed to acknowledge the notation in mid-December 1974 where the Veteran sought treatment for pain and muscle stiffness in his cervical and thoracic spine and was sent to the local Naval Hospital for treatment and x-rays; the examiner also neglected to recognize the Veteran's current diagnosis of arachnoiditis of the spine.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  Further, the examiner provided a negative opinion and did not provide a sufficient rationale for that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  The examiner merely acknowledged some, but not all, of the Veteran's in-service treatment for his spine and documented that examinations dated October 1975, March 1977, and March 1982 were normal and that in a March 1982 report of medical history the Veteran answered "no" to the question of "recurrent back pain."  The examiner did not provide a rationale that explained his opinion that the Veteran's in-service injury and treatment for his back was "less likely than not" related to his currently diagnosed disorders.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, and must specifically request that he provide signed authorizations to release medical records for Drs. D. R., M. H., and A. T.  The RO must also request that the Veteran identify the physician and medical facility where his lumbar sympathectomy was performed in 1988 and that he complete an authorization to release medical records so the RO may attempt to obtain those records as well.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claim.  The consequences for failure to cooperate may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's December 1974 clinical records from the Naval Hospital in Cherry Hill, North Carolina, for treatment and x-rays of his low back in accordance with the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.

The RO must also obtain any VA medical records prior to March 2000 and subsequent to March 2013 and associate them with the Veteran's claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request a supplemental opinion from the April 2013 VA examiner.  If the April 2013 VA examiner is unavailable, the RO must obtain a medical opinion from a provider with the appropriate expertise; a new examination is not required.  The evidence of record, in the form of the physical claims file and electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must specifically take into account the mid-December 1974 treatment records, which were overlooked at the previous examination, the Veteran's current diagnosis of arachnoiditis, and must also consider any additional medical evidence received as a result of this remand.

Following a review of the evidence of record, to include consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back disorder is related to the Veteran's active duty service, to include as due to the documented April 1974 injury where the Veteran sought treatment after he hurt his back attempting to raise a boat house door.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

